UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C.20549 FORM 10-QSB/A-2 [X ] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 31, 2007. [] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to . Commission File Number 333-133936 VISUAL MANAGEMENT SYSTEMS, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 68-0634458 (IRS Employer Identification Number) 1000 Industrial Way North, Suite C Toms River, New Jersey 08755 (Address of principal executive offices) (732) 281-1355 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo Yes o No x As of October 22, 2007, there were 6,819,105 shares of the registrant’s common stock outstanding. Transitional Small Business Disclosure Format (Check one): Yes o No x Explanatory Note This Amendment on Form 10-QSB/A-2 amends and restates where indicated our Quarterly Report on Form 10-QSB for the three months ended August 31, 2007 (the “Original Form 10-QSB”) as initially filed with the Securities and Exchange Commission on October 25, 2007, as amended on December 11, 2007.The Original Form 10-QSB is being amended to restate our financial statements and the notes thereto for the three and six months ended August 31, 2007, the related discussion of operating results contained in Item 2 - Management’s Discussion and Analysis or Plan of Operation, and the review of our disclosure controls detailed in Item 3 – Controls and Procedures made in light of the restatement. In April 2008, in conjunction with the audit of the Company’s financial statements for the year ended December 31, 2007, the Company’s management, after discussions with the Company’s independent registered public accounting firm, determined that its previously issued financial statements for the periods identified above overstated revenues and misstated costs of goods sold, inventory and equity due to, among other things, the failure to properly account for intercompany sales and inventory and the failure to maintain proper controls over accounting procedures. Except as otherwise indicated, this Amendment speaks as of August 31, 2007 or as of the date of the filing of the original Form 10-QSB.It must be considered in light of any subsequent statements, including forward looking statements, in any reports filed by us subsequent to the filing of the Original Form 10-QSB. PART I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of August 31, 2007 (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended August 31, 2007 and 2006 4 Condensed Consolidated Statements of Operations (Unaudited) for the Six Months Ended August 31, 2007 and 2006 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended August 31, 2007 and 2006 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis or Plan of Operation 16 Item 3. Controls and Procedures 19 PART II. Other Information Item 6. Exhibits 20 SIGNATURES 21 2 PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Visual Management Systems, Inc. and Subsidiaries Condensed Consolidated Balance Sheets August 31, 2007 Assets 2007 (restated) Current assets Cash $ - Accounts receivable 382,324 Inventory 464,181 Prepaid expenses 75,720 Total current assets 922,225 Property and equipment - net 569,153 Equipment under capital leases - net 66,080 Deposits and other assets 123,047 Intangible assets - net 11,428 769,708 Total Assets $ 1,691,933 Liabilities and Stockholders' Deficit Current liabilities Bank overdraft $ 29,373 Accounts payable 1,326,987 Accrued expenses and other current liabilities 370,882 Customer Deposits 148,326 Sales tax payable 70,149 Current portion of long-term debt 83,806 Current portion of obligations under capital leases 20,778 Total current liabilities 2,050,301 Convertible notes payable 125,000 Long-term debt - net of current portion 459,325 Obligations under capital leases - net of current portion 40,130 Loans payable - stockholders 23,956 Stockholders' deficit Preferred stock 1 Common stock 6,949 Additional paid-in-capital 6,261,230 Treasury stock, at cost (150,000 ) Accumulated deficit (7,124,959 ) Total stockholders' deficit (1,006,779 ) Total Liabilities and Stockhoders Deficit $ 1,691,933 See notes to condensed consolidated financial statements. 3 Visual Management Systems, Inc. and Subsidiaries Condensed Statements of Operations For the Three Months Ended August 31, 2007 and 2006 2007 2006 (restated) Revenues - net $ 1,775,649 $ 1,048,252 Cost of revenues 1,149,534 514,034 Gross profit 626,115 534,218 Operating expenses 2,210,528 879,865 Loss from operations (1,584,413 ) (345,647 ) Other (income) expenses Other Income (234 ) (13 ) Interest expense 46,161 19,918 45,927 19,905 Net loss $ (1,630,340 ) $ (365,552 ) Deemed dividend on convertible preferred stock $ 635,582 $ - Net Loss applicable to common stockholders $ (2,265,922 ) $ (365,552 ) Per share data (basic and diluted) $ (0.34 ) $ (0.04 ) Weighted average common shares outstanding 6,660,044 9,790,000 See notes to condensed consolidated financial statements. 4 Visual Management Systems, Inc. and Subsidiaries Condensed Statements of Operations For the Six Months Ended August 31, 2007 and 2006 2007 2006 (restated) Revenues - net $ 3,235,004 $ 1,957,553 Cost of revenues 1,938,046 956,904 Gross profit 1,296,958 1,000,649 Operating expenses 3,824,140 1,689,093 Loss from operations (2,527,182 ) (688,444 ) Other (income) expenses Interest income (234 ) (97 ) Interest expense 191,535 29,905 191,301 29,808 Net loss $ (2,718,483 ) $ (718,252 ) Deemed dividend on convertible preferred stock $ 635,582 $ - Net Loss Applicable to common stockholders $ (3,354,065 ) $ (718,252 ) Per share data (basic and diluted) $ (0.52 ) $ (0.07 ) Weighted average common shares outstanding 6,473,907 9,790,000 See notes to condensed consolidated financial statements. 5 Visual Management Systems, Inc. and Subsidiaries Statements of Cash Flows For the Six Months Ended August 31, 2007 and 2006 2007 (restated) 2006 Cash flows from operating activities Net loss $ (2,718,483 ) $ (718,252 ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation and amortization 41,404 35,253 Stock-based compensation 477,078 418,151 Non-cash interest 177,232 (Increase) decrease in operating assets Accounts receivable (154,919 ) (48,759 ) Inventory (162,858 ) 25,147 Prepaid expenses and other assets (114,574 ) (28,208 ) Other assets (7,090 ) (22,000 ) Increase (decrease) in operating liabilities Bank Overdraft 29,373 Accounts payable 499,635 65,359 Accrued expenses and other current liabilities 194,033 62,413 Sales tax payable 2,322 23,178 Customer Deposits 34,952 Net cash used by operating activities (1,701,895 ) (187,718 ) Cash flows from investing activities Purchases of property and equipment (75,140 ) (3,577 ) Cash flows from financing activities Repayment of capital leases - (7,365 ) Proceeds from convertible notes payable 112,500 250,000 Proceeds from the sale of common stock 373,105 - Proceeds from loans Proceeds from the issuance of preferred stock, net of issuance costs of $250,148 in 2007 1,265,500 - Principal repayments of long-term debt (52,230 ) (65,939 ) Proceeds from loans payable - stockholders 17,956 72,616 Net cash provided by financing activities 1,716,831 249,312 Decrease in cash (60,204 ) 58,017 Cash Beginning of period 60,204 36,241 End of period $ - $ 94,258 See notes to condensed consolidated financial statements. 6 Visual Management Systems, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements August 31, 2007 and 2006 1. Basis of Presentation and Nature of Business Operations The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the requirements of Form 10-QSB and Item 310 of Regulation S-B of the Securities and Exchange Commission (the “Commission”) and include the results of Visual Management Systems, Inc., formerly known as Wildon Productions, and Visual Management Systems Holding, Inc., Visual Management Systems LLC and Visual Management Systems PDG, LLC, its wholly-owned subsidiaries (the “Subsidiaries”), which are collectively referred to as the “Company”.Accordingly, certain information and footnote disclosures required in the unaudited consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.In the opinion of the Company’s management, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) which the Company considers necessary for the fair presentation of the Company’s consolidated financial position as of August 31, 2007 and the results of its operations for the six and three month periods ended August 31, 2007 and 2006, and cash flows for the six months ended August 31, 2007 and 2006 are not necessarily indicative of results that may be expected for the entire year. The Company delivers protective technology solutions and remote management loss prevention surveillance systems and provides on-site consultations regarding its products.The Company also sells, installs, upgrades and services Digital Video Recording Systems.The Company is New Jersey-based and began operations in June 2003. On July 17, 2007, Visual Management Systems, Inc. (formerly Wildon Productions Inc.) acquired all of the outstanding capital stock of Visual Management Systems Holding, Inc. in connection with the merger of its wholly-owned subsidiary with and into Visual Management Systems Holding, Inc.In connection with the merger, Wildon Productions Inc. changed its name to Visual Management Systems, Inc., effected a 1 for 7 reverse stock split and the former shareholders of Visual Management Systems Holding, Inc. received shares of common stock representing approximately 76.5% of Visual Management Systems, Inc.’s outstanding common stock after giving effect to the merger and the cancellation of 476,428 shares of common stock that were surrendered by a shareholder for cancellation at or about the time of the merger.The transaction described above has been accounted for as a reverse merger (recapitalization) with Visual Management Systems Holding, Inc. being deemed the accounting acquirer and Visual Management Systems, Inc. (formerly Wildon Productions Inc.) being deemed the legal acquirer.Accordingly, the historicalfinancial information presented in the financial statements is that of Visual Management Systems Holding, Inc. and its subsidiaries for periods prior to the merger and of the consolidated entities from the date of the merger and thereafter.The basis of the assets and liabilities of Visual Management Systems Holding, Inc., the accounting acquirer, has been carried over in the recapitalization, and the financial statements have been adjusted to give effect to any difference in the par value of the issuer’s and the accounting acquirer’s stock with an offset to additional paid in capital. 2.
